FILED
                            UNITED STATES DISTRICT COURT                                    JAN 13 2009
                            FOR THE DISTRICT OF COLUMBIA
                                                                                      Clerk, U.S. District and
                                                                                        Bankruptcy Courts
Bernard J. Drapeau, Jr.,                       )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )
                                               )
                                                       Civil Action No.     09 0067
Michael Mukasey et al.,                        )
                                               )
        Defendants.                            )

                                  MEMORANDUM OPINION

        Petitioner is a federal prisoner under criminal sentence imposed by the United States

District Court for the District of South Dakota currently incarcerated at the Federal Correctional

Institution, Englewood Facility, in Littleton, Colorado. He has applied to proceed informa

pauperis and submitted a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. The

Court will grant the application and dismiss the petition for lack of jurisdiction.

       Petitioner has filed a petitioner under § 2241 to collaterally attack his conviction,

questioning the court's jurisdiction and stating that his Sixth Amendment right to confrontation

was abridged. A § 2241 petition is not available for this purpose.

            An application for a writ of habeas corpus in behalf of a prisoner who is
    authorized to apply for relief by motion pursuant to [§ 2255] shall not be entertained
    ifit appears that the applicant has failed to apply for [§ 2255] relief, by motion, to the
    court which sentenced him, or that such court has denied him relief, unless it also
    appears that the remedy by motion is inadequate or ineffective to test the legality of his
    detention.

28 U.s.c. § 2255. See Ojo v. Immigration & Naturalization Service, 106 F.3d 680,683 (5th Cir.

1997) (the sentencing court is the only court with jurisdiction to hear defendant's complaint

regarding errors that occurred before or during sentencing). Petitioner has not demonstrated that

remedy by motion under § 2255 is inadequate or ineffective to test the legality of his detention.




                                                                                                                 3
Because his challenged conviction was not entered by this Court, no basis exists for maintaining a

habeas action here.

        Accordingly, the case will be dismissed by separate Order issued contemporaneously.




Date:   I J. /r81()~




                                                2